Citation Nr: 1717848	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  15-31 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim seeking service connection for a lower back disability.

2. Entitlement to service connection for a lower back disability. 


REPRESENTATION

Appellant represented by:	Nicole E. Knoll



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1944 to May 1946.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2014 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A June 1946 rating decision denied entitlement to service connection for a lower back disability; the Veteran did not appeal the decision or submit new and material evidence within one year.

2. The Veteran filed a claim to reopen in October 2009 and a May 2010 rating decision reopened the claim and again denied entitlement to service connection for a lower back disability; the Veteran did not appeal the decision or submit new and material evidence within one year.  

3. The evidence added to the record since the May 2010 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim.

4. The evidence is in equipoise as to whether the Veteran's current lower back disability is causally related to his military service.





CONCLUSIONS OF LAW

1. The June 1946 and May 2010 rating decisions are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2. Evidence received to reopen the claim of entitlement to service connection for a lower back disability is new and material.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R.    § 3.156(a).

3. The criteria for service connection for a lower back disability have been met.  38 U.S.C.A. §§ 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Any error in notice or assistance on the petition seeking to reopen a claim of service connection for a lower back disability is harmless given the favorable determinations.

B. New and Material Evidence

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for a lower back disability.  

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki,   24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran is seeking to reopen a previously denied claim seeking service connection for a lower back disability.  The claim was initially denied in June 1946 on the basis that the claimed injury was not shown by the evidence of record.  The Veteran did not appeal that decision and did not submit new evidence within a year of the denial.  Therefore, the June 1946 rating decision became final.  38 U.S.C.A. § 7105(c), 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.

The Veteran filed a petition to reopen his claim in October 2009.  The claim was reopened and denied on the merits in May 2010, based on a finding that there was no nexus between the Veteran's back disability and his service.  The Veteran did not appeal this decision or submit new and material evidence within one year of the decision; thus, it also became final.  38 U.S.C.A. § 7105(c), 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.

In May 2014, the Veteran filed a petition to reopen his claim for service connection for a lower back condition.  An October 2014 decision declined to reopen the claim on the basis that no new and material evidence had been submitted.  The Veteran filed a Notice of Disagreement in November 2014, and a Statement of the Case was provided in July 2015.  In August 2015, the Veteran submitted a VA Form 9 with additional evidence.  The RO provided a Supplemental Statement of the Case in November 2016, and the issue has been certified to the Board for appellate review.  

As the May 2010 rating decision is the last final disallowance regarding this claim, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claim should be reopened and readjudicated on a de novo basis.  The credibility of the new evidence is presumed for the purpose of determining whether the new evidence is material.  Justus, 3 Vet. App. at 512-13.

As such, the Board turns to the question of whether new evidence has been submitted since the final May 2010 rating decision.  Evidence associated with the claims file since that time includes: private treatment records from October 2009 to December 2013, August 2014, September 2014, and April 2016; military personnel records, response from the Defense Personnel Records Information Retrieval System (DPRIS) received March 2016, a lay statement from the Veteran received October 2014, a buddy statement from L.K. received in September 2014, a magazine article submitted by the Veteran in November 2015, and the results of a VA back examination dated August 2016.  This evidence all qualifies as new as it was not of record at the time of the May 2010 rating decision. 

The Board must now determine whether this evidence also qualifies as material, such that it relates to an unestablished fact necessary to substantiate the Veteran's claim.  In undertaking this analysis, the Board notes that the evidence of record prior to the May 2010 rating decision indicated only that the Veteran suffered from a current lower back disability.  

In comparing this evidence to that submitted since the May 2010 rating decision, the Board finds that the new evidence also qualifies as material, as it contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's claimed disability.  See Hodge v. West, 155 F.3d 1365, at 1363; Justus,    3 Vet. App. at 512-13.  In particular, lay statements by the Veteran and a fellow sailor, DPRIS results, and a magazine article submitted by the Veteran corroborate the Veteran's assertion that he was injured while engaged in combat with the enemy.  Additionally, an August 2014 letter from S.M.S., D.O. positively links the Veteran's in-service injury to his current lower back disability.  Accordingly, the Board finds that the above evidence also qualifies as material. 

The Board therefore finds that new and material evidence has been received since the prior final denial of this claim in May 2010.  Shade, 24 Vet. App. at 117.  Accordingly, reopening of the claim of entitlement to service connection for a lower back disability is in order.

C. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R.       § 3.303.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R.           § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West,                    13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For a Veteran who engaged in combat with the enemy in active service, the Secretary of VA shall accept, as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of such incurrence or aggravation, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that no official record of such exists. 38 U.S.C.A. § 1154(b); 38 C.F.R.       § 3.304(d).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran claims service connection for a lower back condition incurred during his service in World War II aboard the USS Wilson.  

The record includes multiple records showing the Veteran has a current back disability.  For example, X-ray results taken on August 2016 VA examination show slight to moderate degenerative disc disease at L2-L3 and mild degenerative disc disease at L3-L5.  Therefore, the first element of service connection has been met.   

The record also establishes the Veteran experienced an in-service injury.  The Veteran is competent to describe his in-service experiences and any symptoms he experienced as a result of those events.  The Veteran has consistently alleged that he injured his back during a kamikaze attack on his ship, the USS Wilson, in April 1945.  The Veteran alleges that when the kamikaze plane missed the USS Wilson it dropped its bomb on the ship, causing an explosion and severe damage.  The Veteran also alleges that during this incident, he was loading ammunition into a gun and injured his back and that he was seen in sick bay following this attack for his lower back.  The Veteran's service records reflect that he served aboard the USS Wilson from September 1944 to January 1946 and that he engaged in combat with the enemy.  The specific event alleged by the Veteran has been corroborated by DPRIS, a buddy statement, and a newspaper article submitted by the Veteran.  As the record establishes the Veteran would have been aboard the USS Wilson at the time of the April 1945 kamikaze attack, the Veteran's statements regarding his in-service injury while he was engaged in combat with the enemy are consistent with the circumstances, conditions, and hardships of such service.  Additionally, he filed his first claim for his lower back condition in 1946 and his lay statements regarding the event have remained consistent in the intervening 70 years.  Thus, the Board finds that the Veteran's statements about his injury are credible.  Therefore, he is entitled to consideration of his claim under the relaxed evidentiary standards afforded by 38 U.S.C.A. § 1154(b).  Therefore, the second element of service connection, an in-service event, has been established.      

The Board must now determine if there is a causal relationship between the Veteran's current lower back disability and the in-service event.  On August 2016 VA examination, the Veteran reported seeking treatment for a lower back disability as early as 1958.  In August 2014, his private treatment provider, S.M.S., D.O., who has treated the Veteran for approximately 20 years, opined that the Veteran's current lower back condition is at least as likely as not related to his injury aboard the USS Wilson in April 1945.  S.M.S. made his determination based on his history treating the Veteran, the continuity of symptomatology reported by the Veteran, and radiology assessments showing moderate left and mild right degenerative disease in the acetabular joints and modest degenerative changes in the lower lumbar segments.  

On August 2016 VA examination, the VA examiner noted that the Veteran was claiming service connection for central stenosis at L2-L5.  The examiner noted that he accepted as true that the Veteran was injured in 1945.  However, he stated that he could not resolve without resort to mere speculation if that injury caused any disk herniation at that time.  Hence, he concluded that he could not resolve without resort to speculation whether any component of his central stenosis was secondary to his in-service injury. 

Greater weight may be placed on one physician's opinion or another's depending on factors such as reasoning employed by the physicians, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, in weighing the respective medical opinions regarding the Veteran's lower back disability, the Board places greater weight of probative value on the August 2014 opinion of S.M.S.  This opinion reflects consideration of the Veteran's medical history, the Veteran's competent and credible lay statements, as well as comprehensive review of his post-service treatment, and his finding and rationale is couched in terms of greater certainty.  

Therefore, the Board finds that the evidence is in relative equipoise and the benefit of the doubt is resolved in favor of the Veteran's claim for service connection for a lower back disability.




ORDER

New and material evidence having been received; the Veteran's claim for service connection for a lower back disability is reopened.  

Service connection for a lower back disability is granted.  



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


